Elizabeth H. Wright, the defendant, brought an action against Joseph L. Burtchaell, the prosecutor, in the Small Cause Court of Burlington County, presided over by a justice of the peace, for the summary possession of premises occupied by the prosecutor as tenant. The trial resulted in a verdict for the plaintiff against the defendant for the sum of $24 and for the possession of the premises.
The prosecutor of the writ, among other things, attacks the judgment under review on the ground that the proceedings were null and void because the court lacked jurisdiction. It appears that he appeared specially and made the same point at the trial and moved for a dismissal which was denied.
The statute, N.J.S.A. 2:58-17, vests jurisdiction under the Landlord and Tenant Act in the District Court in counties wherein such a court is established and jurisdiction in such cases in a Justice of the Peace holding a Small Cause Court in counties where there is no District Court. Also see N.J.S.A. 2:8-46 and 2:9-16.
There is a District Court in Burlington County, therefore it, and not the Small Cause Court, alone had jurisdiction. Taylor
v. Small Cause Court, Camden County, 123 N.J.L. 40;Shepherd v. Belz, 123 Id. 100.
Other grounds argued for reversal need not be considered.
The judgment under review is reversed, with costs. *Page 430